                                                      Case 2:17-cv-08256-JFW-E Document 40 Filed 12/10/18 Page 1 of 9 Page ID #:377



                                                      1    LOCKE LORD LLP
                                                      2
                                                           Nina Huerta (SBN: 229070)
                                                           nhuerta@lockelord.com
                                                      3    Simon M. Feng (SBN: 295360)
                                                      4    simon.feng@lockelord.com
                                                           300 South Grand Avenue, Suite 2600
                                                      5    Los Angeles, California 90071
                                                      6    Telephone: 213-485-1500
                                                           Facsimile: 213-485-1200
                                                      7

                                                      8    Attorneys for Defendant
                                                           CALIBER HOME LOANS, INC.
                                                      9

                                                      10                              UNITED STATES DISTRICT COURT
                                                      11                            CENTRAL DISTRICT OF CALIFORNIA
                                                      12
                 300 South Grand Avenue, Suite 2600




                                                      13   CEDRIC D. TURNER AND RACHEL L.                              )   CASE NO. 2:17-cv-08256-JFW-E
                                                           THOMAS-TURNER,                                              )
Locke Lord LLP




                                                                                                                       )
                       Los Angeles, CA 90071




                                                      14
                                                                                                                       )   Hon. John F. Walter
                                                      15                                   Plaintiffs,                 )
                                                                                                                       )   AMENDED JOINT RULE 26(F)
                                                      16                                                               )
                                                                 v.                                                    )   REPORT
                                                      17                                                               )
                                                           CALIBER HOME LOANS, INC.; CLEAR                             )   Scheduling Conference
                                                      18                                                               )
                                                           RECON CORP.; AND DOES 1-10,                                 )
                                                      19   INCLUSIVE                                                   )   Date: December 17, 2018
                                                                                                                       )   Time: 1:15 p.m.
                                                      20                                                               )
                                                                                           Defendants.                 )   Place: Courtroom 7A
                                                      21                                                               )
                                                                                                                       )   Complaint Filed: November 13, 2017
                                                      22                                                               )
                                                                                                                       )
                                                      23

                                                      24         Defendant Caliber Home Loans, Inc. (“Caliber”) and plaintiffs Cedric D.
                                                      25   Turner and Rachel L. Thomas-Turner (“Plaintiffs”) submit this Joint Report in
                                                      26   accordance with this Court’s Order in anticipation of the Scheduling Conference set
                                                      27   for December 17, 2018.
                                                      28   ///
                                                                                                                  1
                                                                                               AMENDED JOINT RULE 26(F) REPORT
                                                                      Cedric D. Turner, et al. v. Caliber Home Loans, Inc., et al., Case No. 2:17-cv-08256-JFW-E
                                                      Case 2:17-cv-08256-JFW-E Document 40 Filed 12/10/18 Page 2 of 9 Page ID #:378



                                                      1    1.     SUBJECT MATTER JURISDICTION
                                                      2           This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.
                                                      3    § 1331 because Plaintiffs brought claims against Caliber arising under laws of the
                                                      4    United States. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because
                                                      5    the property that is the subject of this action is located in this District.
                                                      6    2.     STATEMENT OF PRINCIPAL FACTUAL ISSUES IN DISPUTE
                                                      7           A.       Plaintiffs’ Statement.
                                                      8           This action arrives out of the illegal conduct and behavior of Defendant Caliber
                                                      9    Home Loans, Inc., hereinafter referred to as “Caliber,” pursuant to the Federal Debt
                                                      10   Collection Practices Act, hereinafter referred to as “FDCPA,” engaging in illegal debt
                                                      11   collection and enforcement activities.
                                                      12         On May 16, 2007, Plaintiffs executed a Deed of Trust in favor of Countrywide
                 300 South Grand Avenue, Suite 2600




                                                      13   Home Loans, Inc., herein after referred to as “Countrywide.” Countrywide was a
Locke Lord LLP
                       Los Angeles, CA 90071




                                                      14   “creditor” as defined by the FDCPA, 15 U.S.C. §1692a(4). The transaction, as
                                                      15   defined by the FDCPA, 15 U.S.C. §1692a(5) is a “debt” and hereinafter referred to as
                                                      16   a “debt” or “debt obligation”.
                                                      17         Plaintiffs experienced a financial hardship which caused them to fall behind in
                                                      18   payments in December of 2007. Unable to pay their monthly payment, in January of
                                                      19   2008, Plaintiffs defaulted on the debt obligation. To date, the debt obligation remains
                                                      20   due for the June 1, 2013 payment.
                                                      21         On or about November 25, 2014, Defendant Caliber sent Plaintiffs a letter
                                                      22   informing them effective November 16, 2014 their former servicer Bank of America,
                                                      23   N.A., hereinafter referred to as BOFA, was transferring the servicing of their debt
                                                      24   obligation to them. Plaintiffs allege that at the time of this purported transfer, the debt
                                                      25   obligation was contractually due for the June 1, 2013 payment.
                                                      26         On January 20, 2015, an Assignment of Deed of Trust, hereinafter referred to as
                                                      27   “ADOT” was executed that granted, assigned and transferred all beneficial interest
                                                      28   under the Deed of Trust, but not the Note, to U.S. Bank Trust, N.A., as Trustee for
                                                                                                      2
                                                                                                AMENDED JOINT RULE 26(F) REPORT
                                                                       Cedric D. Turner, et al. v. Caliber Home Loans, Inc., et al., Case No. 2:17-cv-08256-JFW-E
                                                      Case 2:17-cv-08256-JFW-E Document 40 Filed 12/10/18 Page 3 of 9 Page ID #:379



                                                      1    LSF9 Master Participation Trust, hereinafter referred to as “U.S. Bank as Trustee for
                                                      2    the LSF9 Trust. Plaintiffs allege that when this ADOT was executed, the debt was
                                                      3    contractually due for the June 1, 2013 payment. Pursuant to the plain language of the
                                                      4    FDCPA, 15 U.S.C. §§1692a(6), Defendant Caliber was representing a debt collector
                                                      5    and not a creditor and they themselves are a debt collector.
                                                      6          Due to non-payment on the debt obligation, Caliber attempts to collect and
                                                      7    threatens to proceed with a non-judicial action without the legal right or authority to
                                                      8    do so. Based on Defendants’ actions, Plaintiffs filed a Complaint against them on
                                                      9    November 13, 2017.
                                                      10         B.       Caliber’s Statement.
                                                      11                i.        Procedural History.
                                                      12         On November 13, 2017, Plaintiff filed a Complaint in this case, challenging the
                 300 South Grand Avenue, Suite 2600




                                                      13   non-judicial foreclosure of the real property located at 2035 N. Kalsman Avenue,
Locke Lord LLP
                       Los Angeles, CA 90071




                                                      14   Compton, California 90222 (the “Property”). Dkt. No. 1. On December 7, 2017,
                                                      15   Caliber filed a Motion to Dismiss the Complaint, with a hearing date set for January 8,
                                                      16   2018. Dkt. No. 14. On December 27, 2017, the Court granted Caliber’s Motion to
                                                      17   Dismiss without leave to amend and dismissed this action with prejudice. Dkt. No.
                                                      18   21. On February 8, 2018, Plaintiffs filed a Motion to Vacate Judgment of Dismissal.
                                                      19   Dkt. No. 24. On March 20, 2018, the Motion to Vacate Judgment of Dismissal was
                                                      20   denied on the ground that Plaintiffs failed to respond to the Court’s Order to Show
                                                      21   Cause issued on March 5, 2018. Dkt. No. 32. On April 19, 2018, Plaintiffs filed a
                                                      22   Notice of Appeal that appealed the Order Granting Caliber’s Motion to Dismiss and
                                                      23   the Order Denying Plaintiffs’ Motion to Vacate. Dkt. No. 34. On October 26, 2018,
                                                      24   the Ninth Circuit Court of Appeals issued a Memorandum that stated, the “dismissal
                                                      25   was premature because appellants’ time to amend their complaint as a matter of
                                                      26   course had not yet expired.” Dkt. No. 36. On November 19, 2018, the Ninth Circuit
                                                      27   issued its Mandate. Dkt. No. 38.
                                                      28   ///
                                                                                                                  3
                                                                                               AMENDED JOINT RULE 26(F) REPORT
                                                                      Cedric D. Turner, et al. v. Caliber Home Loans, Inc., et al., Case No. 2:17-cv-08256-JFW-E
                                                      Case 2:17-cv-08256-JFW-E Document 40 Filed 12/10/18 Page 4 of 9 Page ID #:380



                                                      1                 ii.      Factual Issues In Dispute.
                                                      2          There are no factual issues in dispute because there is currently no operative
                                                      3    complaint.
                                                      4    3.    STATEMENT OF DISPUTED POINTS OF LAW
                                                      5          Plaintiffs believe the disputed points of law are that Caliber is a debt collector
                                                      6    under the plain and unambiguous language of the FDCPA, 15 U.S.C. §1692f(6). It is
                                                      7    an undisputed fact that Caliber is a mortgage servicer that acquired the servicing of the
                                                      8    alleged debt when it was in default and treated the debt as if it was in default. There is
                                                      9    no dispute Caliber is attempting to collect a debt and attempting to enforce the
                                                      10   security interest without the legal right or authority to do so.
                                                      11         Caliber believes there are no disputed points of law because there is currently
                                                      12   no operative complaint.
                 300 South Grand Avenue, Suite 2600




                                                      13   4.    MOTIONS
Locke Lord LLP
                       Los Angeles, CA 90071




                                                      14         Caliber filed a Motion to Dismiss the Complaint on December 7, 2017, and that
                                                      15   was granted on December 27, 2017. Plaintiffs filed a Motion to Vacate Judgment of
                                                      16   Dismissal on February 8, 2018, and the Court denied that on March 20, 2018.
                                                      17         There are no pending motions.
                                                      18         Plaintiffs appealed Caliber’s Motion to Dismiss and their Motion to Vacate
                                                      19   Judgment of Dismissal and the Appellate Court reversed the judgment on October 26,
                                                      20   2018. Plaintiffs plan to file a Motion for Judgment on the Pleadings or a Motion for
                                                      21   Summary Judgment.
                                                      22         Caliber does not anticipate on filing any motions at this time because there is no
                                                      23   currently operative complaint.
                                                      24   5.    PROPOSED DEADLINE TO AMEND PLEADINGS
                                                      25         Plaintiffs propose to file an Amended Complaint by December 31, 2018.
                                                      26         Caliber proposes a deadline of December 24, 2018 to amend pleadings.
                                                      27   6.    INITIAL DISCLOSURES
                                                      28         Initial disclosures have not been completed because this matter was dismissed
                                                                                                      4
                                                                                              AMENDED JOINT RULE 26(F) REPORT
                                                                     Cedric D. Turner, et al. v. Caliber Home Loans, Inc., et al., Case No. 2:17-cv-08256-JFW-E
                                                      Case 2:17-cv-08256-JFW-E Document 40 Filed 12/10/18 Page 5 of 9 Page ID #:381



                                                      1    with prejudice and because there is currently no operative complaint.
                                                      2    7.    DISCOVERY PLAN
                                                      3          Discovery has not been conducted.
                                                      4          Plaintiffs requests that it be allowed to advise the Court about the scope of
                                                      5    anticipated discovery, any proposed limitations or modifications of the discovery
                                                      6    rules, and a proposed discovery plan at a later date because there is currently no
                                                      7    operative complaint.
                                                      8          Caliber requests that it be allowed to advise the Court about the scope of
                                                      9    anticipated discovery, any proposed limitations or modifications of the discovery
                                                      10   rules, and a proposed discovery plan at a later date because there is currently no
                                                      11   operative complaint.
                                                      12   8.    RELATED CASES
                 300 South Grand Avenue, Suite 2600




                                                      13         Plaintiffs contends the following cases are not related. They are Case No.
Locke Lord LLP
                       Los Angeles, CA 90071




                                                      14   BC709041 has been dismissed without prejudice. Case No. BC927037 was removed
                                                      15   to federal court and remanded back to state court. Both cases involve violations of the
                                                      16   California Federal Debt Collection Practices Act, hereinafter referred to as the
                                                      17   “Rosenthal Act” and not the FDCPA. Case No. BC719027 is presently pending.
                                                      18         Los Angeles County Superior Court Case No. BC719027.
                                                      19         Los Angeles County Superior Court Case No. BC709041.
                                                      20   9.    DAMAGES
                                                      21         There is currently no operative complaint.
                                                      22         Plaintiffs seeks damages pursuant to the FDCPA for statutory, compensatory,
                                                      23   and punitive damages.
                                                      24         Caliber is not seeking damages at this point in time.
                                                      25   10.   CERTIFICATION AS TO INTERESTED PARTIES OR PERSONS
                                                      26         Plaintiffs there are no other interested parties or persons other than Plaintiffs.
                                                      27         Caliber filed its Certificate and Notice of Interested Parties on December 12,
                                                      28   2017. Caliber restates the contents of its certification as follows:
                                                                                                       5
                                                                                              AMENDED JOINT RULE 26(F) REPORT
                                                                     Cedric D. Turner, et al. v. Caliber Home Loans, Inc., et al., Case No. 2:17-cv-08256-JFW-E
                                                      Case 2:17-cv-08256-JFW-E Document 40 Filed 12/10/18 Page 6 of 9 Page ID #:382



                                                      1          The undersigned, counsel of record for Defendant, certifies that the following
                                                      2          listed parties may have a pecuniary interest in the outcome of this case. These
                                                      3          representations are made to enable the Court to evaluate possible
                                                      4          disqualification or recusal.
                                                      5                  1.      Plaintiff Cedric D. Turner;
                                                      6                  2.      Plaintiff Rachel L. Thomas-Turner;
                                                      7                  3.      Defendant Caliber Home Loans, Inc. f/k/a Vericrest Financial, Inc.
                                                      8                          is a Delaware corporation that is a wholly-owned subsidiary of
                                                      9                          LSF6 Service Operations, LLC. LSF6 Service Operations, LLC is
                                                      10                         a wholly-owned subsidiary of LSF6 Mid-Servicer Holdings, LLC,
                                                      11                         a Delaware limited liability company.                            No publicly held
                                                      12                         corporation owns 10% or more of its stock; and
                 300 South Grand Avenue, Suite 2600




                                                      13                 4.      Defendant Clear Recon Corp.
Locke Lord LLP
                       Los Angeles, CA 90071




                                                      14   11.   PRE-TRIAL DEADLINES
                                                      15         Plaintiffs requests that it be allowed to advise the Court about on an appropriate
                                                      16   last date for the completion of discovery and the hearing of motions, a date for a final
                                                      17   pretrial conference and a trial date at a later date because there is currently no
                                                      18   operative complaint.
                                                      19         Caliber requests that it be allowed to advise the Court about on an appropriate
                                                      20   last date for the completion of discovery and the hearing of motions, a date for a final
                                                      21   pretrial conference and a trial date at a later date because there is currently no
                                                      22   operative complaint.
                                                      23   12.   TRIAL ESTIMATE
                                                      24         Plaintiffs requests that it be allowed to advise the Court on whether the case
                                                      25   will be tried to a jury or to the Court and a preliminary estimate of the time required
                                                      26   for trial at a later date because there is currently no operative complaint.
                                                      27         Caliber’s trial estimate is 3-5 days.
                                                      28   ///
                                                                                                                 6
                                                                                              AMENDED JOINT RULE 26(F) REPORT
                                                                     Cedric D. Turner, et al. v. Caliber Home Loans, Inc., et al., Case No. 2:17-cv-08256-JFW-E
                                                      Case 2:17-cv-08256-JFW-E Document 40 Filed 12/10/18 Page 7 of 9 Page ID #:383



                                                      1    13.    SETTLEMENT
                                                      2           Plaintiffs are open to a reasonable settlement at this time. It is not unknown to
                                                      3    Caliber what the nature of Plaintiffs Complaint is. Any amended Complaint would be
                                                      4    to fix and/or cure deficiencies in Plaintiffs’ Complaint.
                                                      5           Caliber believes that it is not fruitful to schedule a settlement conference
                                                      6    because there is currently no operative complaint.
                                                      7    14.    COMPLEX LITIGATION
                                                      8           This case is not a Complex Litigation case. As such, [Plaintiffs and] Caliber
                                                      9    does not believe that any portion of the Manual for Complex Litigation should be
                                                      10   utilized.
                                                      11   15.    DISPOSITIVE MOTIONS
                                                      12          Plaintiffs plan to file a Motion for Judgment on the Pleadings or a Motion for
                 300 South Grand Avenue, Suite 2600




                                                      13   Summary Judgment.
Locke Lord LLP
                       Los Angeles, CA 90071




                                                      14          Caliber requests that it be allowed to advise the Court on the dispositive
                                                      15   motions it may likely file at a later date because there is currently no operative
                                                      16   complaint.
                                                      17   16.    OTHER ISSUES
                                                      18          None.
                                                      19   17.    SEVERANCE, BIFURCATION, OR OTHER ORDERING OF PROOF
                                                      20          None.
                                                      21

                                                      22   Dated: December 10, 2018                                    Respectfully submitted,
                                                      23                                                               LOCKE LORD LLP
                                                      24

                                                      25
                                                                                                                       By:      /s/ Simon M. Feng
                                                      26                                                                            Nina Huerta
                                                      27                                                                            Simon M. Feng
                                                                                                                       Attorneys for Defendant CALIBER
                                                      28                                                               HOME LOANS, INC.
                                                                                                                   7
                                                                                                AMENDED JOINT RULE 26(F) REPORT
                                                                       Cedric D. Turner, et al. v. Caliber Home Loans, Inc., et al., Case No. 2:17-cv-08256-JFW-E
                                                      Case 2:17-cv-08256-JFW-E Document 40 Filed 12/10/18 Page 8 of 9 Page ID #:384



                                                      1    Dated: December 10, 2018                                  By: /s/ Cedric D. Turner
                                                      2
                                                                                                                                 Cedric D. Turner
                                                                                                                     Pro Se Plaintiff
                                                      3

                                                      4    Dated: December 10, 2018                                  By: /s/ Rachel L. Thomas-Turner
                                                      5                                                                          Rachel Turner
                                                                                                                     Pro Se Plaintiff
                                                      6

                                                      7

                                                      8    Pursuant to Local Rule 5-4.3.4(a)(2)(i), the filer of this joint report, Simon M. Feng,
                                                      9    attests that all signatories listed, and on whose behalf the filing is submitted, concur in
                                                      10   the filing’s content and have authorized the filing.
                                                      11

                                                      12
                 300 South Grand Avenue, Suite 2600




                                                      13
Locke Lord LLP
                       Los Angeles, CA 90071




                                                      14

                                                      15

                                                      16

                                                      17

                                                      18
                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27
                                                      28
                                                                                                                 8
                                                                                              AMENDED JOINT RULE 26(F) REPORT
                                                                     Cedric D. Turner, et al. v. Caliber Home Loans, Inc., et al., Case No. 2:17-cv-08256-JFW-E
                                                      Case 2:17-cv-08256-JFW-E Document 40 Filed 12/10/18 Page 9 of 9 Page ID #:385



                                                      1                                    CERTIFICATE OF SERVICE
                                                      2          I, Simon M. Feng, an attorney, do hereby certify that on December 10, 2018, I
                                                      3    caused the foregoing AMENDED JOINT RULE 26(F) REPORT to be served
                                                      4    through the Court’s Case Management/Electronic Case Files (CM/ECF) system upon
                                                      5    all persons and entities registered and authorized to receive such service.
                                                      6          I further certify that a copy was served by Federal Express and U.S. Mail on
                                                      7    December 10, 2018 on the following:
                                                      8

                                                      9    Cedric D. Turner                                           Plaintiffs In Pro Per
                                                           Rachel L. Thomas-Turner
                                                      10
                                                           2035 N. Kalsman Avenue
                                                      11   Compton, California 90222
                                                           Telephone: 310.466.5433
                                                      12
                                                           Facsimile: 909.8993881
                 300 South Grand Avenue, Suite 2600




                                                      13   Email: kamsydmom@aol.com
Locke Lord LLP
                       Los Angeles, CA 90071




                                                      14

                                                      15

                                                      16   Dated: December 10, 2018                         By:                /s/ Simon M. Feng
                                                                                                                                   Simon M. Feng
                                                      17

                                                      18
                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27
                                                      28
                                                                                                                  9
                                                                                              AMENDED JOINT RULE 26(F) REPORT
                                                                     Cedric D. Turner, et al. v. Caliber Home Loans, Inc., et al., Case No. 2:17-cv-08256-JFW-E
